Action to recover damages for personal injuries alleged to have been sustained by plaintiff’s intestate, a pedestrian, when struck by automobiles owned and operated by the defendants. The jury rendered a verdict in plaintiff’s favor against defendant Block and in defendant Birnbaum’s favor against plaintiff. Defendant Block appeals from the judgment entered thereon, insofar as said judgment is in favor of plaintiff and against him. Judgment, insofar as appealed from, unanimously affirmed, with costs. No opinion. Present — Johnston, Acting P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ. [See post, p. 896.] .